Title: To Thomas Jefferson from Tobias Lear, 31 October 1792
From: Lear, Tobias
To: Jefferson, Thomas



October 31st. 1792.

By the President’s command T. Lear has the honor to transmit the enclosed letter to the Secretary of State, and request that he will have it translated for the President. It was put into the President’s hands by Mr. Swanick, who informs him that a Vessel will Sail for Italy tomorrow or next day, and if the enclosed letter is of a nature to require an immediate answer, this Vessel presents an opportunity.
